GOODE, J.
This defendant appeals from a conviction on an information charging him with willfully and unlaAvfully neglecting and refusing to provide a steel fire escape attached to the exterior of the Chem*385ical Building on the northeast corner of Eighth and Olive streets in St. Louis, a building sixteen stories in height and used for office purposes. This building was erected eighteen years before the filing of the information; had been used for an office and business building during working hours, no one being allowed in it after eleven o’clock in the evening except the night watchman. The point made for reversal is that defendant is not within the scope of the act on which the information is founded, because he did not have control of the building as owner, proprietor, lessee or keeper. The information charges defendant with having been manager of the building March 10, 1908, and that prior to said date the building was used and occupied by defendant as manager as an office building; that it was his duty as manager to provide one or more fire escapes attached to the exterior of the building, and on said day, disregarding his duty, he willfully and unlawfully neglected and refused to provide a fire escape attached to the exterior of the building as provided by law, contrary to the statute in such case made and provided and against the peace and dignity of the State. The evidence shows defendant was manager of the building at the date laid in the information, but shows nothing whatever regarding his duties as manager or the extent of his authority, or whether he had control of the building. The determination of the point raised turns on the act in relation to fire escapes of 1901, as amended by the act of 1903. The first section of the first act made it the duty of the owner, proprietor, lessee or keeper of buildings of various descriptions, including office buildings and those used as places of business and more than three stories in height, to provide such structures with fire escapes attached to the exterior of the buildings. This is all we need to notice of said section and we call attention to the fact that .the word “manager” was not used in it. But in the *386fifth section of the act, a misdemeanor was created for a refusal to comply with its provisions. That section said the owner, proprietor, lessee or manager of a building which, under the terms of the act was required to have one or more fire escapes, who should neglect for a period of sixty days after the law took effect, to comply with its provisions, should be deemed guilty of a misdemeanor and on conviction should be punished in the manner described. [Session Acts 1901, p. 219.] It should be observed that in section 5, the word “manager” was substituted for the word “keeper” used in section 1; that is' to say, section one imposed the duty of providing fire escapes on the owner, proprietor, lessee or keeper of a building, whereas section five required the owner, proprietor, lessee or manager to provide the fire escape within sixty days after the act took effect, on pain of being guilty of a misdemeanor. It is manifest the word “manager” is used in section 5 in the sense of “keeper.” In 1903 the first three sections of the Act of 1901 were repealed and new sections enacted in lieu of them. The change in the first section seems to have been only the insertion of the words “tenement house” among the words describing the character of the buildings that must be provided with fire escapes. Said section as amended still imposed the duty of providing the escapes on the owner, proprietor, lessee or keeper. Section 2 of the amended act differs materially from section 2 of the original act, but all we need call attention to in the section is that it provided if a fire escape attached to a building should be found on inspection by the commissioner, superintendent of inspection of buildings or the chief of the fire department of the city, to be in an unsafe condition, the owner, proprietor, lessee or keeper should forthwith rebuild or repair the same or place it in a safe condition on written notice from such official. The word “keeper” is again used in that section. Section three of the amendment does not bear upon the present case. The amended *387act- made no change in section 5 of the original act, which provided the owner, proprietor, lessee or manager should he guilty of a misdemeanor if he neglected or refused for a period of sixty days' after the law took effect, to comply with its provisions. The delinquency laid in the information was committed after the passage of the amendatory act and as said in March,. 1908. The clear purpose of the act as amended and as it was originally, was to place the duty of providing fire escapes and of rebuilding, repairing and replacing them, on the owners, lessees, proprietors or keepers of the buildings designated. A manager could not be convicted under section 5 for failure to repair or rebuild or replace a fire escape as required in section 2 of the* amendment, because section 5 creates a misdemeanor on the part of the manager, owner, proprietor or lessee only for failure to provide fire escapes within sixty days after the original act took effect; that is, to provide them in the first instance; not replace or repair them. This defendant was not manager sixty days after the act took effect and so far as appears had no relation at that time to the building which would put upon him the duty to provide a fire escape. If in any view of the law he is answerable criminally under section five, it is because he became manager later of a building which had no exterior fire escape, but which the law required to have one, and defendant, after becoming manager, omitted to provide it. That construction of the law looks extreme, but we rest our decision on another phase of the case. As said, the word “manager” must have been used in the sense of “keeper,” for on the keeper of buildings the statutory duty was imposed. Now the manager of a building is not. necessarily a keeper of it.. We know of no technical or settled meaning of the phrase, manager of a building, which imports the same duties as “keeper,” or even signifies in a definite way any duty pertaining to the position of manager. A man might be styled “manager” if his task in connection *388with a large office building was to look after letting the rooms to tenants and collecting rents, while another person was keeper and had-the custody Of the building, was charged with looking after its heating, lighting, water supply, toilet arrangements, improvements, repairs, and generally regulating its maintenance. So, in the absence of any proof of what defendant’s duties were, he was not shown to have become manager in the sense that he was a keeper of the building and required by the statute to provide fire escapes.
The judgment is reversed and the cause remanded.
All concur.